ORDER
Fairy Hayward (“Hayward”) appeals pro se her convictions on four traffic and license related charges: (1) careless and imprudent driving as provided in § 304.012 RSMo 2000;1 (2) failure to have a valid operating license as provided in § 302.020; (3) failure to register her vehicle as provided in § 301.020 and; (4) failure to maintain financial responsibility as provided in § 303.025.
Hayward raises three points on appeal. First, she says that regulation of her rights in the operation of her motor vehicle and licensing and insurance requirements are not within the jurisdiction of the court because she has an inalienable right to travel and regulations of motor vehicles only apply to commercial vehicles for hire. Second, she says the trial court had no jurisdiction over the crime of overtaking and striking another vehicle from the rear. Finally, she attacks all of her convictions because the State failed to prove that she willfully committed the offenses.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).

. All statutory references are to RSMo 2000, unless otherwise indicated.